                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

NICHOLAS CHARLES BRIENER,                                CIVIL ACTION NO. 5:18-351-KKC
      Plaintiff,

V.                                                              OPINION AND ORDER

BOARD OF EDUCATION OF
MONTGOMERY COUNTY,
      Defendant.


                                             *** *** ***

        This matter is before the Court on the motion to dismiss (DE 6) by defendant Board of

Education of Montgomery County. The Court must grant the motion.

        Plaintiff Nicholas Charles Briener alleges that he was subjected to disparate treatment

and ultimately fired by the Board after revealing that he was bisexual. He asserts a claim for

“discrimination based on his sexual orientation in violation of Title VII.” (DE 1, Complaint,

Prayer for Relief, ¶A & ¶¶ 21, 22.) This is the sole claim asserted by Briener.

        Title VII forbids employers and labor organizations from “discriminat[ing] against any

individual . . . because of such individual's race, color, religion, sex, or national origin.” 42

U.S.C. § 2000e–2(a)(1). Briener recognizes that the Sixth Circuit has ruled that “sexual

orientation is not a prohibited basis for discriminatory acts under Title VII.” Vickers v. Fairfield

Med. Ctr., 453 F.3d 757, 762 (6th Cir.2006). “A claim premised on sexual-orientation

discrimination thus does not state a claim upon which relief may be granted.” Gilbert v. Country

Music Ass'n, Inc., 432 F. App'x 516, 519 (6th Cir. 2011). Despite this ruling, Briener argues this
Court “has the authority to make a determination, independent of Sixth Circuit precedent.” (DE

8, Response at 6.) This is incorrect.

       Though recognizing “practical problems” with its current interpretation of Title VII, the

Sixth Circuit has ruled that Vickers “remains controlling authority unless an inconsistent decision

of the United States Supreme Court requires modification of the decision or this Court sitting en

banc overrules the prior decision.” Tumminello v. Father Ryan High Sch., Inc., 678 F. App'x

281, 285 (6th Cir.), cert. denied, 138 S. Ct. 121 (2017). Thus, this Court is bound by it.

       For all these reasons, the Court hereby ORDERS that the Board’s motion to dismiss (DE

6) is GRANTED.

       Dated January 25, 2019.




                                                 2
